Citation Nr: 1002320	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-03 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed Hepatitis C 
(HCV)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002, April 2004, and 
February 2006 RO rating decisions.  

In its February 2006 rating decision, the RO characterized 
the present claim as a petition to reopen.  As explained in 
more detail herein below, however, the record contains no 
prior final decision on the merits of the claim.  Therefore, 
the present claim of service connection is an original claim 
which, the Board notes, was first raised in an informal June 
2002 claim.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2009.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated chronic HCV is shown as likely 
as not due to a blood transfusion performed during treatment 
for a crush injury of the right foot, which occurred during 
the Veteran's active service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
chronic HCV disability is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for HCV has been 
accomplished.  



II.  Analysis

As an initial matter, the Board finds that the present claim 
does not involve a petition to reopen, and a new and material 
evidence analysis is therefore not required.  See, e.g., 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(holding that the Board may not address the merits of a 
final, previously decided claim without first determining 
whether the claimant had submitted new and material evidence 
with respect to that claim).  

By way of history, the Board notes that the Veteran's 
original June 2002 claim was denied in a September 2002 
rating decision.  The Veteran submitted a timely Notice of 
Disagreement (NOD) in May 2003.  In April 2004, the RO issued 
a Statement of the Case (SOC) addressing the issue.  

The notice letter attached to the SOC informed the Veteran 
that he had 60 days to appeal the decision.  The letter 
further informed the Veteran that if the RO did not hear from 
the Veteran within the 60-day period, the case would be 
closed.  (The Board notes that 60 days from the April 2004 
SOC would be June 15, 2004.)   

On the same day that they issued the SOC, the RO also issued 
a new rating decision in which they again denied service 
connection for HCV on the merits.  In particular, the RO 
informed the Veteran that their previous denial of service 
connection for HCV was confirmed and continued because there 
was no evidence showing that the disorder existed in or was 
incurred in service, to include due to lack of a confirmed 
in-service risk factor.  

The notice letter attached to the rating decision informed 
the Veteran that if he did not agree with the decision he had 
"one year from the date of this letter to appeal the 
decision."  

In December 2004, the Veteran, through his representative, 
submitted a letter stating that he was submitting additional 
evidence, which they considered new and material pursuant to 
38 C.F.R. § 3.156.  In an attached letter, the Veteran 
reiterated his contentions regarding the claim, and attached 
in-service medical records which he felt supported his claim.  

Also, in December 2004, the Veteran, through his 
representative, submitted a statement in which he wrote 
"This is a Notice of Disagreement to my SOC dated [in April 
2004] . . . I want to reopen my claim for Service Connection 
for Hepatitis C."  

Shortly thereafter, in February 2005, the Veteran submitted a 
VA Form 9, in which he indicated that he disagreed with the 
RO's decision in the matter and wished to appeal.  

In response, the RO sent the Veteran a notice letter in 
August 2005 informing him that its prior decision was final, 
and that he needed to submit new and material evidence to 
reopen the claim.  

In light of these conflicting notices, the Board finds that 
the Veteran's original claim of service connection for HCV 
has remained pending since June 2002.  In short, the RO sent 
the Veteran contradictory notices in April 2004 informing him 
both that he had 60 days and 1 year to appeal their denial.  

In December 2004 and February 2005, the Veteran submitted 
notice that he disagreed with their decision and wished to 
appeal.  These submissions were all within one year of the 
RO's April 2004 SOC and rating decision.  See 38 C.F.R. 
§ 38 C.F.R. § 20.201.  

The Court of Appeals for Veterans Claims has made clear that 
the VA adjudication process "'is not meant to be a trap for 
the unwary . . . a stratagem to deny compensation [nor] a 
minefield" for claimants.  See Percy v. Shinseki,  23 Vet. 
App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 
1369 (Fed. Cir. 2009).  

Because the RO incorrectly informed the Veteran of his 
appellate rights, the Board finds he would be substantially 
prejudiced by a determination that his claim became final in 
June 2005 when he did not submit a Substantive Appeal.  
Accordingly, the Board finds that the original September 2002 
rating decision did not become final, and that the Veteran's 
claim has remained in appellate status up until the present.  

With regard to the merits of the claim, the Veteran is 
contending that service connection is warranted for HCV, 
which he claims was incurred during an in-service blood 
transfusion in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes with specific regard to claimed HCV 
infections, a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points," including that 
hepatitis C was spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  

Further, VA Fast Letter 04-13 notes that "occupational 
exposure to HCV may occur in the health care setting through 
accidental needle sticks.  A veteran may have been exposed to 
HCV during the course of his or her duties as a military 
corpsman, a medical worker, or as a consequence of being a 
combat veteran."  

The Fast Letter also indicates that the major risk factors 
for HCV include IV drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See also VBA All Station 
Letter 211B (98-110) November 30, 1998; VBA Training Letter 
211A (01-02) April 17, 2001.  

In evaluating a claim, the Board's duty is to assess the 
credibility and probative weight of the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  

In reviewing the evidence, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report 
on the onset and continuity of his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Veteran testified in May 2009 at a 
hearing.  He explained that he had a tattoo prior to entering 
service, but there was no indication of pre-service HCV.  
During service, he was stationed in DaNang, Republic of 
Vietnam.  In Vietnam and worked in a warehouse where he had 
an accident in which he crushed his ankle.  He was 
immediately rushed to a hospital in DaNang.  He was awake and 
being told that he was losing a lot of blood.  At some point, 
he lost consciousness, but was aware that he was to be given 
a blood transfusion.  He was "out" for the next 2 to 3 
days, but learned that he was medivaced to Guam, where he had 
two operations.  Eventually he was transferred to the 
continental United States where he was discharged.  The 
Veteran further testified that he was first diagnosed with 
HCV in approximately 1999.  

Based upon a review of the record, the Board finds that 
service connection for HCV is warranted.  

First, there is evidence in the service treatment record 
(STR) tending to corroborate the Veteran's assertions of 
having a blood transfusion in Vietnam following his crush 
injury.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(holding that the Board is not required to accept a veteran's 
uncorroborated account of his active service experiences).

In particular, the STR contains the August 1965 entrance 
examination report, which notes a tattoo of the left hand.  A 
serology was negative.  

Although there are no records available from the Veteran's 
1967 emergency treatment in Vietnam, the STR contains a March 
1968 narrative summary from the U.S. Naval Hospital (USNH) in 
Guam.  The narrative reports that the Veteran was transferred 
from Da Nang after a crush injury to the right foot.  The 
Veteran had been injured when his foot was caught between a 
forklift and a post.  Upon admission, the Veteran's injury 
included an open "large star-shape avulsion-type wound" to 
the side of the foot; admission laboratory studies were 
within normal limits.  The narrative goes on to note that, 
after his arrival in Guam, the Veteran underwent surgery in 
January 1968, which included delayed primary closure of the 
right foot wound.  He was discharged to the continental 
United States in March 1968 after being hospitalized for 42 
days.  

The STR next includes the report of a Medical Evaluation 
Board (MEB) proceeding in June 1968.  After reviewing the 
history of the injury, the report notes that the Veteran was 
transferred to a New York Naval Hospital in March 1968.  An 
examination at the time of that admission revealed a healing 
3-inch laceration to the right foot.  Laboratory data showed 
a normal routine complete blood count and urinalysis.  

More recently, the Veteran submitted a "buddy statement" in 
September 2005.  The buddy wrote that he had known the 
Veteran for 40 years.  He first met the Veteran at the 
recruiting station.  They went to boot camp together, were 
stationed on a ship together, and were subsequently 
transferred to Vietnam together.  

On New Years Eve in 1967, the buddy explained, he went to 
visit the Veteran, but was told that the Veteran had had his 
leg crushed on the job.  Accordingly, he went to the 
hospital.  He was not allowed to see the Veteran, but the 
nurses told him that the Veteran had lost a lot of blood, had 
been given a blood transfusion, and had then been transferred 
to Guam.  The buddy indicated that he only met the Veteran 
again when he returned to the United States.  

The buddy also testified at the Veteran's May 2009 Board 
hearing.  He explained that, upon finding the Veteran again 
in the United States, he noticed that the Veteran acted 
differently-he was weaker and could not walk very far due to 
pain in his foot.  

The Board finds that this evidence tends to support the 
Veteran's assertion that he received a blood transfusion in 
Vietnam after his injury.  Although there is no objective 
evidence documenting that the Veteran had a blood transfusion 
in Vietnam in 1967, the STR documents that he arrived in Guam 
with a large 3-inch wound on the foot, which required delayed 
closure.  

Further, the Veteran's buddy provided credible statements 
indicating that he had been told the Veteran had received 
blood due to his wound.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  

Because the evidence tends to corroborate the Veteran's 
assertions of having an in-service blood transfusion, which 
is a recognized major risk factor for HCV infection, the 
Board finds that the evidence satisfies the element of "in-
service incurrence" required for a claim of service 
connection.  See Shedden, 381 F.3d at 1167.  

The Veteran also satisfies the next element of a service 
connection claim-a "current disability"-as demonstrated 
by the evidence showing that he is presently diagnosed with 
liver disease due to chronic HCV.  See id.  

In particular, the post-service medical records include a 
June 1998 private (non-VA) liver biopsy, which showed chronic 
hepatitis with mild piecemeal necrosis, mild lobular 
activity, and mild portal fibrosis consistent with chronic 
HCV.  

VA treatment records dated from May 2002 to November 2005 
(the most recent treatment records currently associated with 
the claims file) show that the Veteran underwent regular 
follow-up for complaints related to his chronic HCV.  

More recently, the VA treatment records contain a March 2005 
VA HCV clinic consultation note, which indicates that a 
follow-up liver biopsy showed continued mild liver disease.  

Based on this evidence, the Board finds that the Veteran 
satisfies the service connection requirement of a "current 
disability," See Shedden, 381 F.3d at 1167; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to the issue of the causal relationship between 
the Veteran's service and his current disability, the weight 
of the evidence establishes that it is more likely than not 
that the Veteran has chronic HCV due to an in-service blood 
transfusion.  

In particular, the record shows that the Veteran underwent a 
VA annual comprehensive examination in April 2002.  The 
examination report notes that the Veteran complained of HCV 
diagnosed in 1998 with treatment for 1 year.  

The past medical history was noted to include possible but 
not certain blood transfusion; no history of drug abuse.  An 
associated note indicates that the Veteran had been clean 
from drugs for 15 years.  The assessment was stable chronic 
illness.

A July 2002 VA infectious diseases note indicates that the 
Veteran's history included "likely infect[ion] after 
transfusion in [Vietnam] after crush injury."  The Veteran 
denied intravenous drug use (IVDU).  Laboratory work was also 
completed, and the diagnosis was chronic HCV.  

In August 2002, the Veteran underwent a VA examination.  The 
examiner did not have the claims file for review, but with 
regard to the pertinent history, the examiner noted that the 
Veteran had an in-service leg injury followed by a blood 
transfusion in 1966.  The examiner further noted that the 
Veteran had been diagnosed with HCV following his service, 
with subsequent treatment.  His current complaints consisted 
of fatigue, tiredness, and bone pain.  

With regard to HCV risk factors, the VA examiner noted that 
the Veteran reported a history of cocaine, marijuana, and 
opiate smoking while in service.  He also had a tattoo on his 
left wrist prior to service.  The Veteran denied IVDU, body 
piercings, or exposure to blood products, high-risk sexual 
activity and intramuscular gammaglobulin shots.  

On examination, the VA examiner found the liver mildly 
enlarged.  The VA examiner also reviewed diagnostic and 
laboratory results, including the private June 1998 liver 
biopsy, and blood work.  Then, based on the results of the 
examination, the VA examiner diagnosed chronic HCV more 
likely than not due to blood transfusion service-related, as 
well as polysubstance abuse in-service, and tattoo before 
service.

Later in August 2002, the Veteran underwent an outpatient VA 
gastroenterology consultation.  With regard to HCV risk 
factors, the Veteran reported that he had no IVDU, but he had 
used cocaine in the nose a few times.  On physical 
examination, there was no stigmata of chronic liver disease; 
a sonogram showed no mass in the liver.  The assessment was 
HCV with elevated liver enzymes

The record also contains an April 2003 letter from a VA 
physician, who identified herself as Chief of Infectious 
Diseases.  She wrote that she had been treating the Veteran 
for HCV since May 2002.  She went on to explain that the 
Veteran gave a history of a crush injury in service followed 
by an operation during which he received blood transfusion.  
The physician pointed out that she could find no evidence 
showing a blood transfusion during the operation.  With 
regard to risk factors, the Veteran denied IVDU, but admitted 
to heavy alcohol use and smoking marijuana.  

The VA physician then explained that HCV could not be 
transmitted by alcohol use or smoking marijuana.  Rather, 
transmission requires percutaneous or permucosal introduction 
of the virion for successful infection.  The physician then 
opined that it was impossible to exactly date when the 
Veteran's infection occurred, or under what circumstances, 
based on the history and data available.  She could only 
confidently conclude that infection did not occur from 
drinking excessive amounts of alcohol.  

The record also shows that the Veteran underwent further 
consultation with the VA outpatient HCV clinic in October 
2004.  The examining physician, an infectious diseases 
attending, noted the Veteran's HCV risk factors to include a 
pre-service tattoo, a 1967 blood transfusion, and Vietnam 
combat veteran status.  The Veteran endorsed prior marijuana 
use ending in the early 1980's.  It was noted that the 
estimated time of HCV infection was in 1967.  The assessment 
was that of chronic HCV with continuously normal ALT, unknown 
histology.  The physician then wrote in his assessment that 
the Veteran got infected via a blood transfusion in Vietnam, 
and that it is very unlikely that he got HCV via a tattoo in 
1960.  

In November 2005, the same VA infectious disease physician 
wrote a letter in support of the Veteran's claim.  He 
indicated that the Veteran was under his care for chronic HCV 
"very likely infected . . . through a blood transfusion" 
received in 1967 after a combat crush injury in Vietnam.  

The physician opined that, although the Veteran had a pre-
service tattoo, the literature showed that it was extremely 
unlikely a single tattoo would lead to HCV transmission.  
Accordingly, the physician stated, the "chances [were] 
overwhelming" that the Veteran was infected with HCV due to 
a combat-related blood transfusion in Vietnam.  

Finally, the Board notes that the Veteran submitted a HCV 
risk factor questionnaire in February 2005.  He denied any 
IVDU, intranasal cocaine use, high-risk sexual activity, 
hemodialysis, sharing toothbrushes/razor blades, having 
acupuncture with non-sterile needles, or being a healthcare 
worker with exposure to contaminated bloods or fluids.  On 
the other hand, he endorsed having a small tattoo on the left 
hand and having a blood transfusion in Vietnam in 1967.  

In short, the evidence contains the opinions of numerous VA 
physicians and a VA examiner indicating that the Veteran 
currently has chronic HCV due to an in-service blood 
transfusion.  

The Board finds especially probative the February 2005 
statement from the VA infectious disease specialist, who 
opined that there was an overwhelming chance that the 
Veteran's chronic HCV is to an in-service blood transfusion.  

The Board recognizes that the August 2002 VA examiner also 
attributed the Veteran's HCV to a pre-service tattoo.  Her 
opinion is a medical conclusion that the Board cannot ignore 
or disregard.  The Board, however, is not obligated to accept 
any physician's opinion.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  Rather, the Board's duty is to assess their 
probative value.  See Hayes, 5 Vet. App. at 69.  In fact, the 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In that regard, the August 1965 service entrance examination 
notes a tattoo on the left hand.  There is however, no 
notation of HCV and the record otherwise contains no clear 
and unmistakable evidence that (1) the condition existed 
prior to service, and (2) the condition was not aggravated by 
service.  

Accordingly, the Veteran is presumed to have been sound upon 
his entry into active service.  See 38 U.S.C.A. § 1111 (a 
veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service); 38 C.F.R. § 3.304(b); See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

There is also evidence showing that the Veteran's other major 
risk factors for HCV included drug abuse.  An injury or 
disease incurred during service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of a Veteran's drug abuse, including the use of 
illegal drugs.  38 C.F.R. §§ 3.1(n), 3.301(d).  Progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct, and service connection is not 
available for any condition due to a veteran's own willful 
misconduct.  38 C.F.R. §§ 3.301(b), (c)(3).  

In particular, the August 2002 VA examiner attributed the 
Veteran's chronic HCV to in-service polysubstance abuse, 
including cocaine, marijuana, and alcohol use.  

The examiner provided no rationale for her decision, and a 
later VA physician, who identified herself as a Chief of 
Infectious Diseases, reviewed the examiner's conclusion, but 
indicated that an infection could not occur from such alcohol 
and drug use.  The VA physician's opinion, in this regard, is 
highly probative and outweighs that of the VA examiner.  In 
addition to her specialization in infectious diseases, the VA 
physician thoroughly explained the rationale for her 
conclusion, which she based upon a review of the medical 
literature.  Accordingly, the Board finds that the August 
2002 VA examiner's opinion attributing the Veteran's current 
chronic HCV in part to in-service polysubstance abuse, is of 
little probative value.  See Nieves-Rodriquez, 22 Vet. App. 
at 304.  

Similarly, an August 2002 VA treatment note shows that the 
Veteran endorsed having a history of intranasal cocaine use.  
In a February 2005 HCV risk factor questionnaire, on the 
other hand, the Veteran specifically denied any history of 
intranasal cocaine use.  

This inconsistency reduces the probative value of the 
Veteran's assertions in general.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

Plus, the Veteran's inconsistency further reduces the 
probative weight of the medical opinions attributing the 
Veteran's chronic HCV to an in-service blood transfusion.  
There is no indication that any of these medical 
professionals were aware of the Veteran's previously-reported 
history of intranasal cocaine use.  As such, their opinions 
are not based on a full or accurate medical history.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(explaining that a medical opinion has less probative value 
if not fully informed of the pertinent factual premises); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record).  

Nonetheless, there is competent and credible evidence tending 
to corroborate the Veteran's assertions of having an in-
service blood transfusion, and the otherwise probative 
medical evidence establishes that the Veteran as likely as 
not developed chronic HCV due to the in-service blood 
transfusion.  

For this reason, the Board finds the evidence to be at least 
in a state of relative equipoise in showing that the 
Veteran's chronic HCV was as likely as not incurred in or 
aggravated by active service by an in-service blood 
transfusion.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Therefore, by extending the benefit of the doubt to the 
Veteran, service connection for the chronic HCV is warranted.  



ORDER

Service connection for chronic hepatitis C is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


